DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8-12, 14-21  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryfogle (US 5,451,134).

Regarding claim 1, Bryfogle teaches a robotic under-surface loader, comprising: 
a mobility platform, 56; 
a parallel manipulator, 10, carried by the mobility platform; and 
a cradle for an object to be positioned beneath a structure, the parallel manipulator controlling a location and/or an orientation of the cradle and the object carried by the cradle, see figures 9A and 9B, column 3, lines 49+.

Regarding claim 3, Bryfogle teaches the mobility platform comprises a passive vehicle, see figures 9A and 9B.

Regarding claim 4, Bryfogle teaches the parallel manipulator can control six degrees-of-freedom, see column 3, lines 49+.

Regarding claim 5, Bryfogle teaches the parallel manipulator comprises a hexapod, see column 3, lines 49+, figures 2 and 4.

Regarding claim 8, Bryfogle teaches the cradle is tailored to carry the object, see figure 9A and 9B.

Regarding claim 9, Bryfogle teaches a vertical lift, see figures 9A and 9B, column 7, lines 47+.

Regarding claim 10, Bryfogle teaches the vertical lift is carried by the mobility platform and carries the parallel manipulator and the cradle, see figures 9A and 9B and column 7, lines 47+.

Regarding claim 11, Bryfogle teaches the vertical lift is carried by the parallel manipulator and the cradle is mounted atop the vertical lift, see figures 9A and 9B and column 7, lines 47+.

Regarding claim 12, Bryfogle teaches the vertical lift comprises a high-payload lift, see figures 9A and 9B and column 7, lines 47+.

Regarding claim 14, Bryfogle teaches the vertical lift comprises a hydraulic elevator, see column 7, lines 47+.

	Regarding method claims 15-21, Bryfogle teaches a method for positioning an object as claimed, using the loader, as claimed, see column 7, lines 47+ through column 8.

Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karnow (US 3,087,630).

Regarding claim 1, Karnow teaches a robotic under-surface loader, comprising: 
a mobility platform; 
a parallel manipulator, 17, carried by the mobility platform; and 
a cradle, 18, for an object to be positioned beneath a structure, the parallel manipulator controlling a location and/or an orientation of the cradle and the object carried by the cradle, see figures 1 and 2 and column 2, lines 34+

Regarding claim 2, Karnow teaches the mobility platform comprises a powered vehicle, see column 2, lines 34+.

Regarding claim 6, Karnow teaches the parallel manipulator comprises a low-profile parallel manipulator, see figures 1 and 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karnow in view of Viola (US 7,849,762).
Regarding claim 7, Karnow teaches a low-profile manipulator but does not teach that the manipulator is specifically a Tri-Sphere.  Viola teaches a Tri-Sphere manipulator.  Since Karnow teaches the use of a six-degree-of-freedom manipulator it would have been obvious to one of ordinary skill in the art to replace the manipulator of Karnow with the Tri-Sphere manipulator of Viola in order to achieve the predictable result of moving the object in a highly precise manner.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryfogle in view of Marrero (US 2004/0062630).

Regarding claim 13, Bryfogle does not teach a scissor lift.  Marrero teaches a loader with a vertical lift that is a scissor lift, see figure 1.  It would have been obvious to replace the lift of Bryfogle with the scissor lift of Marrero in order to achieve the predictable result of stably and reliable lifting the payload into a loading position.








7. The robotic under-surface loader of claim 6, wherein the low-profile parallel manipulator comprises a Tri-Sphere parallel manipulator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



31 October 2022